FILED
                            NOT FOR PUBLICATION
                                                                              AUG 11 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MARIO TORRES,                                    No.   19-15082

              Plaintiff-Appellant,               D.C. No. 3:17-cv-06587-SI

 v.
                                                 MEMORANDUM*
NATALIE SABA; et al.,

              Defendants-Appellees,

 and

MIKE HANSEN, Officer; et al.,

              Defendants.


                    Appeal from the United States District Court
                      for the Northern District of California
                      Susan Illston, District Judge, Presiding

                            Submitted August 4, 2020**
                             San Francisco, California

Before: THOMAS, Chief Judge, and HAWKINS and McKEOWN, Circuit Judges.


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Mario Torres appeals pro se the district court’s order dismissing his § 1983

claims against Contra Costa County (“the County”) and Contra Costa County

Office of the Public Defender (“the Public Defender Office”), and declining to

exercise supplemental jurisdiction over remaining state law claims against the

Public Defender Office, two individual public defenders, and four court reporters.

Because the parties are familiar with the facts of the case we need not recount them

here. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      1.     The district court did not err in dismissing the § 1983 claims against

the County and the Public Defender Office relating to the policy of not providing

represented, incarcerated criminal defendants photocopies of discovery. See Puri

v. Khalsa, 844 F.3d 1152, 1157 (9th Cir. 2017) (reviewing de novo a district court

order dismissing a complaint). There is no authority establishing the constitutional

right of represented defendants to be left with discovery materials while

incarcerated. This is fatal to Torres’s § 1983 claims. See Monell v. Dep’t of Soc.

Servs. of City of N.Y., 436 U.S. 658, 690 (1978).

      2.     The district court did not abuse its discretion in declining to exercise

supplemental jurisdiction over the remaining state law claims after dismissing the

claims over which it had original jurisdiction at such an early stage of litigation.

See Parra v. PacifiCare of Ariz., Inc., 715 F.3d 1146, 1156 (9th Cir. 2013).


                                           2
AFFIRMED.




            3